Citation Nr: 1012725	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-19 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to an effective date prior to August 23, 2006, 
for the award of Dependency and Indemnity Compensation (DIC) 
benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel



INTRODUCTION

The Veteran had 20 years of active duty service ending with 
his retirement in August 1982.  He died in October 2004, and 
the appellant is the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
entitlement to service connection for the cause of the 
Veteran's death, effective August 23, 2007.  A notice of 
disagreement was filed in March 2008 with regard to the 
effective date assigned; a statement of the case was issued 
in May 2008; and, a substantive appeal was received in June 
2008.

As discussed in more detail below, in a May 2008 rating 
decision, the RO determined that an effective date of August 
23, 2006, was warranted.  However, the appellant indicated 
that she wished to continue her appeal and was still seeking 
an earlier effective date.  The issue therefore remains in 
appellate status. 


FINDINGS OF FACT

1. The Veteran died in October 2004.

2. The appellant's claim for DIC benefits was received by 
the RO on August 23, 2007.

3.  The RO awarded DIC benefits with an effective date of 
August 23, 2006.  




CONCLUSION OF LAW

The criteria for an effective date earlier than August 23, 
2006, for the award of DIC benefits, have not been met.  38 
U.S.C.A. §§ 5105, 5110, 5111 (West. 2002); 38 C.F.R. §§ 
3.114(a), 3.152, 3.153, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).

Duty to Notify

Initially, the Board notes that since the issue in this case 
(entitlement to assignment of an earlier effective date) is 
a downstream issue from that of service connection for the 
cause of the Veteran's death (for which a VCAA letter was 
duly sent in September 2007), another VCAA notice is not 
required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears 
that the United States Court of Appeals for Veterans Claims 
has also determined that the statutory scheme does not 
require another VCAA notice letter in a case such as this 
where the veteran was furnished proper VCAA notice with 
regard to the  claim of service connection itself.  See 
Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).  The 
appellant was also advised of the types of evidence VA would 
assist her in obtaining as well as her own responsibilities 
with regard to identifying relevant evidence.  See 
Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the Veteran in September 2007, which was prior to 
the January 2008 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

In sum, the appellant has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
appellant has not demonstrated any prejudice with regard to 
the content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes DIC 
benefits application, burial benefits application, VA 
treatment records and private treatment records.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

In the present case, the appellant contends that she is 
entitled to an effective date earlier than August 23, 2006, 
for DIC benefits.  She essentially claims that she should be 
awarded DIC benefits from the date of the Veteran's death 
because she was unaware that she was eligible for these 
benefits.  She also argues that at the time of her spouse's 
death, she had applied for and received survivors' benefits 
from the military.  
 
Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation (DIC) based on an original claim, 
a claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

When a claim for DIC is received within one year of the 
initial report of actual death, the appropriate effective 
date shall be the first day of the month in which the death 
occurred.  38 U.S.C.A. § 5110(d)(1); 38 C.F.R. § 3.400(c).  
If the award of compensation is due to a liberalizing change 
in the law or an administrative issue, the effective date of 
the award shall be fixed in accordance with the facts, but 
shall not be earlier than the date of the change in the law.  
In no event shall the increase be retroactive for more than 
one year from the date of application for the award or the 
date of administrative determination, whichever is earlier.  
See 38 U.S.C.A.  § 5110(g); 38 C.F.R. § 3.114(a).  If a 
claim is reviewed on the initiative of VA within 1 year from 
the effective date of the law or VA issue, or at the request 
of a claimant received within 1 year from that date, 
benefits may be authorized from the effective date of the 
law or VA issue.  38 C.F.R. § 3.114(a)(1).  If a claim is 
reviewed at the claimant's request more than one year after 
the effective date of the law, the effective date of the 
award may be one year prior to the date of receipt of such 
request, if the veteran met all the criteria of the 
liberalizing law or issue at that time. 38 C.F.R. § 
3.114(a)(3).  The effective date for which diabetes mellitus 
was added to the list of presumptive diseases in connection 
with herbicide exposure is May 8, 2001.  Liesegang v. Sec'y 
of Veterans Affairs, 312 F.3d 1368, 1378 (Fed. Cir. 2002).

The date of receipt shall be the date on which a claim, 
information or evidence was received by VA. 38 U.S.C.A. § 
101(30); 38 C.F.R. § 3.1(r).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, 
a Member of Congress, or some person acting as next friend 
of a claimant who is not sui juris may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155.

In the instant case, the appellant filed her claim for DIC 
benefits on August 23, 2007.  Significantly, the appellant 
does not claim that she filed a claim for DIC benefits prior 
to this date, but rather that she was unaware she was 
eligible for such benefits.  Unfortunately, being unaware of 
benefits cannot be the basis for awarding an earlier 
effective date.  Further, there is no evidence that 
indicates any intent on the part of the appellant to apply 
for DIC benefits until the August 2007 claim.  Prior to this 
claim, in November 2004, there was a report of contact 
concerning notice of the Veteran's death.  However, there is 
nothing in this document to indicate any intent on the 
appellant's part to apply for DIC benefits.  Further, the 
claims file also includes a February 2005 letter from the 
United States Department of Defense to the VA indicating 
that the appellant was entitled to a Survivor Benefit Plan 
annuity and seeking information as to whether she was also 
entitled to DIC benefits.  However, this document cannot be 
deemed a claim for DIC benefits because again, there is no 
indication of any intent on the part of the appellant to 
seek such benefits.  In sum, the first documentation of 
record showing an intent on the part of the appellant to 
seek DIC benefits was her August 23, 2007, claim.  Thus, 
there is no evidence of any informal claim for DIC benefits 
within one year of the Veteran's death.  

However, again, under applicable regulations, the date of 
the award may be one year prior to the date of receipt of 
the claim when the claimant's request is received more than 
one year after the May 8, 2001, effective date if the 
Veteran met all the criteria of the liberalizing law.  See 
38 C.F.R. § 3.114(a)(3).  In this case, DIC benefits were 
awarded because it was determined that the Veteran's 
diabetes mellitus, which is a disease associated with his 
presumed in-service exposure to certain herbicide agents, 
contributed to his death.  See 38 C.F.R. §§ 3.307, 3.309(e). 
In turn, the RO determined that an effective date of one 
year prior to the date of the receipt of claim, or August 
23, 2006, was appropriate.  Nevertheless, in no event shall 
the increase be retroactive for more than one year from the 
date of application for the award or the date of 
administrative determination, whichever is earlier.  See 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  In other words, 
as the appellant's claim was received on August 23, 2007, 
the earliest effective date that can be assigned under this 
regulation is August 23, 2006.  

There is no evidence of record that would allow for the 
award of an effective date earlier than August 23, 2006, for 
the award of DIC benefits.  While the Board is sympathetic 
to the appellant's beliefs that an earlier effective date is 
warranted; under the circumstances, the Board is precluded 
by statute and regulation from assigning an effective date 
prior to August 23, 2006, for the award of DIC benefits.  
Accordingly, the preponderance of the evidence is against 
the claim for an effective date earlier than August 23, 
2006.  As the preponderance of the evidence weighs against 
the claim, the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).




ORDER

An effective date prior to August 23, 2006, for the award of 
DIC benefits, is not warranted.  The appeal is denied



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


